Citation Nr: 1026684	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability other than posttraumatic stress disorder (PTSD), to 
include anxiety disorder and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to August 1966, 
including in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought on appeal.  In June 2009, the 
Veteran appeared at a Board videoconference hearing held before 
the undersigned Acting Veterans Law Judge.

In August 2009, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  A review of the claims file shows that there has 
been substantial compliance with the Board's remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
acquired psychiatric disability other than PTSD, to include 
anxiety disorder and dysthymic disorder, was not incurred or 
aggravated by service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability other 
than PTSD, to include anxiety disorder and dysthymic disorder, is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in April 2004 and August 2006, VA notified the 
appellant of the information and evidence needed to substantiate 
and complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters informed 
the appellant that he should submit medical evidence relating the 
claimed disability to active service and noted other types of 
evidence the Veteran could submit in support of his claim.  In 
addition, the Veteran was informed of when and where to send the 
evidence.  After consideration of the contents of this letter, 
the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection 
claim was provided in August 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the 
Board finds that VA met its duty to notify the appellant of his 
rights and responsibilities under the VCAA with respect to this 
claim.  

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the April 2004 letter was issued to the 
appellant and his service representative prior to the November 
2004 rating decision which denied the benefits sought on appeal; 
thus, this notice was timely.  Because the appellant's claim is 
being denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be no 
failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a VA examination which addressed the 
contended causal relationship between an acquired psychiatric 
disability other than PTSD and active service.  The Board notes 
that the VA examination report contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and features of the disability on appeal to provide 
probative medical evidence.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the Board 
to decide the case.  See 38 C.F.R. § 3.159(c)(4).  There is no 
competent evidence, other than the Veteran's statements, which 
indicates that an acquired psychiatric disability other than 
PTSD, to include anxiety disorder and dysthymic disorder, may be 
associated with service.  The Veteran is not competent to testify 
as to etiology of this disability as it requires medical 
expertise to diagnose.  Thus, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his current acquired psychiatric 
disability other than PTSD, to include anxiety disorder and 
dysthymic disorder, is related to active service.  He has related 
his acquired psychiatric disability to several identified 
stressful experiences he claims to have had during active service 
in Vietnam.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed in this decision.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the Veteran.

The Veteran's DD Form 214 shows that he received the Vietnam 
Service Medal, Vietnam Campaign Medal, the National Defense 
Service Medal, and one Overseas Service Bar.  He served in 
Vietnam from August 1965 to August 1966.  His military 
occupational specialty (MOS) was stevedore or supply handler and 
he was assigned to the 119th Transportation Company.

The Veteran's service treatment records (STRs) do not show any 
treatment for or diagnosis of a psychiatric disorder in service.  
His November 1963 service entrance and August 1966 separation 
examinations show normal psychiatric findings, and he denied 
trouble sleeping and depression/excessive worry on the 
questionnaires accompanying both examinations.

Outpatient VA treatment records show that in February 2003 he 
underwent a mental health screening evaluation at which he 
reported problems staying asleep due to nightmares and flashbacks 
of gun fire and bombing.  He admitted to drinking 3 to 4 drinks 
daily but did not consider it a problem and never got 
intoxicated.  Mental status evaluation of the Veteran showed him 
to be alert, oriented, and cooperative, with a somewhat flat 
affect and anxious and tearful mood, but normal speech, logical 
thought, and intact judgment and insight.  He was referred for 
further evaluation to "rule out PTSD."

At a VA outpatient psychiatric evaluation in March 2004 he 
related an experience which occurred about 6 months after he 
arrived in Vietnam.  He stated that he was loaned out to another 
company for two months where he had to drive a truck during the 
day and guard the field at night.  He would fall asleep 
sometimes, and would wake up when he heard mortars.  He was fired 
upon and was scared and could not see much.  "I'd go where I 
heard the noise, shoot at anything."  He said sometimes he hit 
something, but the next day never found anyone.  He reported 
problems sleeping and that he would awake hearing gunshots and 
mortars, which had gradually increased as he got older.  On 
mental status evaluation, the Veteran showed no suicidal or 
homicidal ideations or evidence of psychosis.  Anxiety disorder, 
not otherwise specified, was diagnosed.  

In an outpatient VA psychotherapy session in October 2008, the 
Veteran reported that in Vietnam he was stationed on guard at an 
ammunition dump which the enemy tried to blow up regularly, 
including with ground attacks.  He stated he was "by himself but 
there was a perimeter of American troops further out."  He again 
reported being awakened by nightmares of Vietnam, startling easy, 
and getting angry when he spoke about Vietnam.  The assessment 
included diagnoses of dysthymia vs. mood disorder due to alcohol 
problems, PTSD, and alcohol dependence.

On October 2009 VA examination, the Veteran denied experiencing 
any psychological or emotional problems before he entered the 
military.  His primary duty in service was that of stevedore, 
unloading ships; he reported that he also drove trucks and stood 
guard duty.  He stated that he was in a combat zone in Vietnam 
from 1965 to 1966, for a total of 14 months, during which time he 
fired his weapon at the enemy and was fired upon about twice a 
week.  He gave a history of pulling guard duty at a fuel dump 24 
hours a day for 2 to 3 months at a time at Tua Hoa.  He said he 
was alone for the entire time except when someone came to fueld 
their vehicle, and that he was afraid because he never knew what 
would happen.  He was unable to sleep and noted that the 55 
gallon drums would "pop all night" because of temperature 
changes, which sounded like gunfire.  He felt that his life was 
in danger and was intensely afraid.  He stated that adjustment to 
civilian life was difficult and he stayed drunk for about 6 
months because of the public opposition to Vietnam.  He said he 
had only one good friend, with whom he went to the bar every day, 
although he did have a good relationship with his wife and 
children.  He had experienced problems in employment and 
difficulty getting along with supervisors and coworkers.  He 
drank 4 to 5 beers and a couple of mixed drinks daily, but denied 
the use of illegal drugs.  He reported multiple instances of 
suicidal ideation with plans, but denied any homicidal ideation.  
He was angry at the government because of his difficulty in 
getting service connection, and reported intermittent symptoms of 
depression.  The examiner diagnosed anxiety disorder, not 
otherwise specified, with PTSD Features, dysthymic disorder 
secondary to anxiety disorder, not otherwise specified, and 
alcohol dependence.  The examiner stated that the Veteran's 
anxiety disorder was due to his military experience of being 
stationed alone at the fuel dump, and that all of his symptoms 
were attributable to this identified military stressor and, 
therefore, the anxiety disorder was related to his military 
service.  The examiner noted that the Veteran's symptoms of 
depression were attributable to a separate diagnosis of dysthymic 
disorder, which was secondary to his anxiety disorder, and 
therefore related to his military service.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for an acquired 
psychiatric disability other than PTSD, to include anxiety 
disorder and dysthymic disorder.  The Board notes that, on the 
basis of the evidence, specifically the STRs, a psychiatric 
disability was not shown affirmatively to have been present 
during service.  Therefore, service connection under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.303(a) is not established.  Moreover, as 
the evidence shows that a psychiatric disability was first 
diagnosed in 2003, more than 35 years after service separation, 
service connection on the basis of chronicity and continuity 
under 38 C.F.R. § 3.303(b) is also not established.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Service 
connection based on a disability first diagnosed after service 
under 38 C.F.R. § 3.303(d) still is possible.  Here, the evidence 
shows that the Veteran has a diagnosed psychiatric disability of 
anxiety disorder, not otherwise specified, as well as dysthymic 
disorder secondary to anxiety disorder, not otherwise specified.  
What remains to be shown is a causal relationship between the 
diagnosed disabilities and the Veteran's military service.

In various written statements submitted in support of his service 
connection claim for PTSD (which the Board denied in August 
2009), the Veteran reported being totally isolated at a fuel dump 
with no radio or other contact with the outside world for a month 
or more while he stood guard day and night, having contact with 
other military personnel only during the day when fuel was 
delivered or picked up, having occasional contact when supplies 
were delivered, and standing guard duty at an ammunition dump by 
himself with a perimeter of American toops nearby.  He also has 
described the fuel dump variously as having been located at Tua 
Hoa, Chu Lai, and To Thy, Vietnam.  He never provided the name of 
the unit or a date more specific than 1966.  Because of the 
Veteran's inconsistencies, both in written statements and in 
testimony given at the hearing, the Board found those statements 
to be inherently incredible and entitled to no probative value in 
the August 2009 decision denying service connection for PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), and Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  

The Board finds no reason to alter the previous determination in 
August 2009 regarding the credibility of the Veteran's statements 
regarding his assignment at the fuel dump as the basis for his 
contention that he incurred an acquired psychiatric disability 
other than PTSD.  In August 2009, the Board concluded that, 
although the Veteran was competent to testify as to what happened 
to him during service, this testimony was not credible because it 
was not consistent with the facts and circumstances of his 
service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  Inasmuch as the VA examiner's October 2009 opinion hinges 
on the Veteran's reported in-service history, which the Board has 
found to be inherently incredible, the Board also finds that the 
October 2009 opinion is of no probative value in determining 
whether the Veteran's acquired psychiatric disability other than 
PTSD is related to active service.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993) (holding that a medical opinion based upon an 
inaccurate factual premise has no probative value).  There is no 
other medical evidence of record linking the Veteran's current 
psychiatric disabilities to his military service.  The Veteran's 
own lay statements and hearing testimony attribute his acquired 
psychiatric disability other than PTSD to an identified stressor 
event of standing guard at the fuel dump, and he reported to the 
VA examiner that no other traumatic events occurred during his 
service.  Therefore, the Veteran's own evidence is also of no 
probative value in linking his current acquired psychiatric 
disability other than PTSD to active service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include anxiety disorder and 
dysthymic disorder, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


